Exhibit Change Request: Image Processing System “IPS” / Dream Home Interactive Project for Disneyland Resort Declarations: 1 Disneyland wishes to engage DPI’s services to design and develop an image processing system that will seamlessly integrate within the “Dream Home Website” (already in development by DPI) 2 DPI will work with the Disneyland Innoventions team and its partners to integrate systems and channel two kiosk-generated photo opportunities into the Dream Home Website.The photo opportunities are generally referred to as: a – “DJ
